Citation Nr: 0217725	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department 
of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Manila, Philippines Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant has provided no valid documentation 
verifying that her deceased spouse had qualifying U. S. 
military service.  


CONCLUSION OF LAW

The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 
101, 107, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.8, 3.9, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the appellant in 
this case has been apprised of the pertinent law and 
regulations governing her claim by way of the rating 
decision dated in May 2001, the hearing transcript in 
August 2001, the statement of the case (SOC) dated in 
September 2001, the verifications by the service 
department dated in August 1987 and February 2002, the 
supplemental statement of the case (SSOC) dated in March 
2002, and the June 2002 Memorandum For The File in which 
the appellant was again notified that her deceased spouse 
had no valid military service in the Armed Forces of the 
United States.  Further, in the May 2001 notice of the 
denial, the RO informed the appellant what steps needed to 
be taken to establish service for compensation purposes.  
Thus, the Board is satisfied that the RO has provided 
notice to the appellant of what is required to complete 
her application for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has made 
extended efforts to uncover evidence of recognized 
military service with the U. S. Armed Forces.  The 
appellant has been notified of those efforts and the 
results.  Therefore, the Board finds that the duty to 
assist the appellant in this case with the development of 
her claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Finally, the appellant has had opportunity to present 
evidence and argument in support of her appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The appellant in this case contends that she is entitled 
to VA benefits based on her deceased spouse's service in 
the active U. S. military.  However, upon a review of the 
evidence of record, the Board notes that the appellant's 
claim must necessarily fail.  

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.1(d) (2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they 
were called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.8(c) (2002).  Service as a guerrilla is also 
included if the individual served under a commissioned 
officer of the United States Army, Navy, or Marine Corps, 
or under a commissioned officer of the Commonwealth Army 
recognized by and cooperating with the United States 
forces.  Guerrilla service is established if a service 
department certifies that the individual had recognized 
guerrilla service, or unrecognized guerrilla service under 
a recognized commissioned officer if the individual was a 
former member of the United States Armed Forces or the 
Commonwealth Army. 38 C.F.R. § 3.8(d) (2002).  

The period of active service will be from the date 
certified as the date of enlistment or the date of report 
for active duty, whichever is later, to the date of 
release from active duty or discharge.  With members of 
the Commonwealth Army, the date of release will be no 
later than June 30, 1946.  38 C.F.R. § 3.9(a) (2002).  The 
active service in the guerrilla forces will be the period 
certified by the service department.  38 C.F.R. § 3.9(d) 
(2002).  

For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) or an original 
Certificate of Discharge, without verification from the 
service department.  The VA may accept such a submission 
if the evidence consists of a document issued by the 
service department, the document contains the needed 
information, and the VA finds that the document is genuine 
and that the information on the document is accurate.  If 
the documents submitted by the claimant do not meet these 
requirements, the VA will request verification of service 
from the service department.  38 C.F.R. § 3.203 (2002).  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a United States service department.  Thus, the 
evidence submitted by the appellant does not meet the 
regulatory requirements.  The Board recognizes that in 
support of her claim, the appellant submitted a copy of 
the death certificate indicating that her spouse died in 
November 1986, Certifications issued from the Armed Forces 
of the Philippines dated in June 1968, January 1997, and 
October 2001, her claim dated in April 2001, her own 
statement dated in June 2001, and the hearing transcript 
from her personal hearing held in August 2001.  With 
respect to the appellant's contention at the August 2001 
personal hearing, the VA Insurance Center in Philadelphia 
determined that her spouse had never been paid NSLI 
insurance benefits.

In addition, an August 1987 certification from the United 
States Army Reserve Personnel Center (ARPERCEN) associated 
with the claims folder indicates that the decedent had no 
qualifying service in the Armed Forces of the United 
States, including the Philippine Commonwealth Army and the 
recognized guerrillas.  The Board wishes to point out that 
a determination by the service department to this effect 
is binding on VA.  See generally Spencer v West, 13 Vet. 
App. 376 (2000).  

Moreover, the appellant has provided no further evidence 
that would warrant a request for re-certification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  In February 2002, the service department 
verified and notified the appellant again that no change 
was warranted from the prior certification.  In a 
memorandum dated in June 2002, the appellant was also 
again notified that the documents she had submitted in 
support of her claim had no value in establishing 
recognized U. S. military service.  Thus, absent new 
evidence of verification of valid military service by the 
service department, the appellant is not legally entitled 
to VA benefits.  38 C.F.R. § 3.203.  

In sum, the Board finds that the appellant has not 
established that her deceased spouse had qualifying 
service in the United States Armed Forces, and as such, he 
was not a "veteran" for VA benefits purposes, 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. § 3.1(d), and that she 
therefore, is not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the appellant's claim 
must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).



ORDER

The appeal to establish basic eligibility for VA benefits 
is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

